DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 9-13-21.
Claims 1, 8, 9, 11, 12, 15, 16, 31-50 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 8, 9, 11, 12, 15, 16, 45-50, the sgRNA platform of claim 50, wherein Xa, Xc and Xd are the proline derivative linker represented by the formula (I-8), wherein n=5 and m=4, and wherein Xb and Y are wild type nucleotide sequences (GAAA and UUAUC, respectively) in the reply filed on 9-13-21 is acknowledged.  
The traversal is on the ground(s) that the claims of Group I are directed to compositions comprising single guide RNA, the claims of Group II are directed to a CRISPR/Cas9 system comprising the single guide RNA of Group I and Cas9 in combination, and claims of Group III are directed to a method for recognizing a double-stranded DNA, comprising contacting a CRISPR/Cas9 system comprising the single guide RNA of Group I and Cas9 in combination with a target double-stranded DNA.  And, according to Applicant, all of the claims relate to the single guide RNA of Group I. Applicant additionally argues that, In view of the similarity between the claimed subject matters of Groups I-II, a search for prior art with respect to the subject matter of Group I likely would substantially overlap with the search for prior art with respect to the subject 
Claims 31-33 have been rejoined and examined on their merits.
Claims 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-13-21.
Claims 1, 8, 9, 11, 12, 15, 16, 31-33, 39-50 have been examined on their merits as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12, 15, 16, 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 12, 15, 16, 31-33 recite the limitations that n and m optionally are zero.
The structures where n and m are zero in the formulae claimed are unclear.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 11, 12, 15, 16, 31-33, 39-50 is/are rejected under 35 U.S.C. 103 as being obvious over Charpentier et al (WO 2013/176772), Bikard et al (WO 2014/124226), Berger et al (WO 2014/150624), Davis et al (WO 2017/053762), Kohichi 
The claims are drawn to single guide RNA molecules represented by formula A and further in combination with Cas9.
Charpentier et al (WO 2013/176772) teach exemplary CRISPR polynucleotides used in performing site-specific modification of target genes (see esp. pages 1-18, alignment with instantly claimed Formula A as set forth below).
AC   BAZ50105;
DE   Streptococcus pyogenes CRISPR DNA targeting RNA SEQ: 568.
KW   CRISPR gene; clustered regularly interspaced short palindromic repeat;
KW   recombinant dna; recombinant protein; ss.
CC PN   WO2013176772-A1.
CC PD   28-NOV-2013.
CC PI   Charpentier E,  Chylinski K,  Doudna Cate JH,  Jinek M,  Lim W,  Qi L;
CC PS   Claim 3; SEQ ID NO 568; 352pp; English.
CC   The present invention relates to a novel DNA-targeting RNA useful for 
CC   performing site-specific modification of target DNA. The DNA-targeting 
CC   RNA comprises: (a) a first segment which comprises a base pair sequence 
CC   that is complementary to a sequence in a target DNA; and (b) a second 
CC   segment that interacts with a site-directed modifying polypeptide. The 
CC   invention further provides a DNA polynucleotide comprising a base pair 
CC   sequence that encodes the DNA-targeting RNA; a recombinant expression 
CC   vector; (3) in vitro genetically modified host cell; a chimeric site-
CC   directed modifying polypeptide; variant site-directed modifying 
CC   polypeptide; a method of site-specific modification of target DNA; a 
CC   method for selectively modulating transcription of a target DNA in a host
CC   cell; and a library of nucleic acids. The present sequence represents a 
CC   exemplary CRISPR (clustered regularly interspaced short palindromic 
CC   repeats) DNA targeting RNA which is used in performing site-specific 
CC   modification of target DNA.
  Query Match             100.0%;  Score 22;  DB 47;  Length 22;
  Score over Length       100.0%;
  
Qy         21 GUUUUAGAGCUAUGCUGUUUUG 42
              ||||||||||||||||||||||
Db          1 GUUUUAGAGCUAUGCUGUUUUG 22


Bikard et al (WO 2014/124226) teach exemplary CRISPR polynucleotides used in performing site specific modification of target genes (see esp. pages 1-10, 15, 16, alignment with instantly claimed Formula A as set forth below).
BBL55186

CC PN   WO2014124226-A1.
CC PD   14-AUG-2014.
CC PI   Bikard D,  Marraffini L;
CC PS   Disclosure; SEQ ID NO 33; 42pp; English.
  Query Match             100.0%;  Score 22;  DB 49;  Length 22;
Qy         21 GUUUUAGAGCUAUGCUGUUUUG 42
              |::::|||||:|:||:|::::|
Db          1 GTTTTAGAGCTATGCTGTTTTG 22

Berger et al (WO 2014/150624) teach exemplary CRISPR polynucleotides used in performing site specific modification of target genes (see alignment with instantly claimed Formula A as set forth below).
BBO50938
CC PN   WO2014150624-A1.
CC PI   Berger JM,  Carter MM,  Donohoue P,  Doudna JA,  Haurwitz RE,  May AP;
CC PS   Disclosure; SEQ ID NO 568; 373pp; English.
CC   The present invention relates to a method for detecting proximity of two 
CC   nucleic acid complexes with each other. The method involves: (a) 
CC   contacting a first target nucleic acid with a first complex, where the 
CC   first complex comprises: a first site-directed polypeptide; a first 
CC   modified nucleic acid targeting nucleic acid; and a first effector 
CC   protein; and (b) contacting a second target nucleic acid with a second 
CC   complex, where the second complex comprises: a second site-directed 
CC   polypeptide; a second modified nucleic acid-targeting nucleic acid; and a
CC   second effector protein, where the effector protein is adapted to bind to
CC   the modified nucleic acid-targeting nucleic acid, the first effector 
CC   protein comprises a non-native sequence comprising a first portion of a 
CC   split system, and the second effector protein comprises a non-native 
CC   sequence comprising a second portion of a split system. The invention 
CC   also provides: (1) an engineered nucleic acid-targeting nucleic acid 
CC   comprising: a mutation in a P-domain of the nucleic acid-targeting 
CC   nucleic acid; or a mutation in a bulge region of the nucleic acid-
CC   targeting nucleic acid; (2) a composition comprising: (a) a multiplexed 
CC   genetic targeting agent, where the multiplexed genetic targeting agent 
CC   comprises one or more nucleic acid modules, where the nucleic acid module
CC   comprises a non-native sequence, and the nucleic acid module is 
CC   configured to bind to a polypeptide comprising at least 10% amino acid 
CC   sequence identity to a nuclease domain of a clustered regularly 
CC   interspaced short palindromic repeat (CRISPR) associated protein 9 (Cas9)
CC   and the nucleic acid module is configured to hybridize to a target 
CC   nucleic acid; (b) a modified site-directed polypeptide, where the 
CC   polypeptide is modified such that it is adapted to target a second 
CC   protospacer adjacent motif compared to a wild-type site-directed 
CC   polypeptide; or (c) an effector protein, and a nucleic acid, where the 
CC   nucleic acid comprises at least 50% sequence identity to a short, CRISPR 
CC   RNA (crRNA) over 6 contiguous nucleotides, at least 50% sequence identity
CC   to a trans-activating CRISPR RNA (tracrRNA) over 6 contiguous 
CC   nucleotides, and a non-native sequence, where the nucleic acid is adapted
CC   to bind to the effector protein; and (3) a method for producing a donor 
CC   polynucleotide-tagged cell. The method can be used for detecting 
CC   proximity of two nucleic acid complexes with each other which can be used

CC   and their complexes. The present sequence is a CRISPR RNA (crRNA) , used 
CC   in the composition of the invention for detecting proximity of two 
CC   nucleic acid complexes with each other.

Qy         21 GUUUUAGAGCUAUGCUGUUUUG 42
              ||||||||||||||||||||||
Db          1 GUUUUAGAGCUAUGCUGUUUUG 22

Davis et al (WO 2017/053762) teach exemplary CRISPR polynucleotides used in performing site-specific modification of target genes (see esp. pages 1-17, 38, alignment with instantly claimed Formula A as set forth below).
AC   BDU41597;
DE   Major/minor satellite repeat-targeted DIG-tracrRNA, SEQ ID 12.
KW   CRISPR-Cas system; dna detection; gRNA; guide RNA; protein interaction;
KW   rna detection; ss; tracrRNA.
OS   Streptococcus pyogenes.
OS   Homo sapiens.
CC PN   WO2017053762-A1.
CC PD   30-MAR-2017.
CC PA   (SIGM-) SIGMA-ALDRICH CO LLC.
CC PI   Davis GD,  Palhan V,  Kreader CA;
CC PT   New complex comprising Clustered Regularly Interspersed Short Palindromic
CC PT   Repeats (CRISPR)-CRISPR associated system, useful for detecting an 
CC PT   endogenous nucleic acid in a cell.
CC PS   Example 1; SEQ ID NO 12; 65pp; English.
CC   The present invention relates to a novel complex, useful for detecting an
CC   endogenous nucleic acid in a cell. The complex comprises a probe, where 
CC   the probe comprising (a) an engineered, non-naturally occurring clustered
CC   regularly interspersed short palindromic repeats (CRISPR)-associated 
CC   (Cas) system comprising a CRISPR/Cas protein and a guide RNA, and (b) an 
CC   oligonucleotide that is linked directly or indirectly to the CRISPR/Cas 
CC   system. The invention further provides: (1) a kit comprising the complex;
CC   and (2) a method for detecting an endogenous nucleic acid in a cell, 
CC   which comprises contacting the cell with a proximity detection probe 
CC   complex comprising a probe comprising an RNA-guided nucleic acid binding 
CC   protein, where the RNA-guided nucleic acid binding protein is guided by 
CC   an RNA to the endogenous nucleic acid for binding, thereby forming a 
CC   bound proximity detection probe complex, and visualizing the bound 
CC   proximity detection probe complex via an in situ proximity-dependent 
CC   amplification reaction to detect the endogenous nucleic acid. The present
CC   sequence represents a major/minor satellite repeat-targeted DIG-tracrRNA,
CC   which is used in the CRISPR/Cas system for detecting an endogenous 
CC   nucleic acid in a cell.

  Query Match             100.0%;  Score 69;  DB 55;  Length 69;
  Score over Length       100.0%;
Qy          1 AAACAGCAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACCGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAACAGCAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACCGA 60

Qy         61 GUCGGUGCU 69
              |||||||||
Db         61 GUCGGUGCU 69


Kohichi et al (WO 2016/080097) teach exemplary CRISPR polynucleotides used in performing site specific modification of target genes (see alignment with instantly claimed Formula A as set forth below).
BDA66248
DE   CRISPR-CAS system related tracrRNA fragment SEQ:5.
KW   CRISPR-CAS system; genome editing; ss; transgenic animal.
CC PN   WO2016080097-A1.
CC PD   26-MAY-2016.
CC PI   Tanaka Kohichi,  Aida Tomomi,  Wada Yusaku;
XX
CC PT   Producing mouse, by introducing clustered regularly interspaced short 
CC PT   palindromic repeats associated protein 9 protein, crRNA fragment, trans-
CC PT   activating crRNA fragment and donor DNA containing gene or nucleotide 
CC PT   sequence into oocyte.
XX
CC PS   Example; SEQ ID NO 5; 33pp; Japanese.
XX
CC   The invention relates to a novel method of producing a transgenic mouse. 
CC   The method involves introducing, into an oocyte of a nonhuman mammal, a 
CC   clustered regularly interspaced short palindromic repeats associated 
CC   protein 9 (Cas9) protein, a crRNA fragment containing a base sequence 
CC   complementary to a target DNA region, a trans-activating crRNA (tracrRNA)
CC   fragment and a donor DNA containing gene or nucleotide sequence. The 
CC   invention further claims: a method for producing a genetically modified 
CC   non-human mammal; and a kit comprising a crRNA fragment of SEQ ID NO: 2 
CC   (see BDA66245), and a tracr RNA fragment of SEQ ID NO: 4 (see BDA66247). 
CC   The method enables highly efficient gene knock-in regardless of gene 
CC   size, and is simple. The present sequence is a tracrRNA fragment, used in
CC   a method of producing a transgenic mouse.
XX
SQ   Sequence 69 BP; 25 A; 13 C; 16 G; 0 T; 15 U; 0 Other;

  Query Match             100.0%;  Score 69;  DB 53;  Length 69;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   69;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACAGCAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACCGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAACAGCAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACCGA 60

Qy         61 GUCGGUGCU 69

Db         61 GUCGGUGCU 69

 May et al (USPN 2016/0251640; USPN 10,125,361) teach exemplary CRISPR polynucleotides used in performing site-specific modification of target genes (see esp. ¶¶ 1-84, 0190, 0204-0238, 0299-0344, and the alignment with instantly claimed Formula A as set forth below).
US-15-159-776A-1468
;Sequence 1468, Application US/15159776A
Prepub  USPN 2016/0251640
 Patent No. 10125361
; GENERAL INFORMATION
  Query Match             98.7%;  Score 77;  DB 2;  Length 77;
  Score over Length       100.0%;
  Best Local Similarity   74.0%;
  Matches   57;  Conservative   20;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         21 GUUUUAGAGCUAGAAAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGU 80
              |::::|||||:|||||:||||||::||||:|||||:||:|||::|:||||::|||||||:
Db          1 GTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTTATCAACTTGAAAAAGT 60

Qy         81 GGCACCGAGUCGGUGCU 97
              |||||||||:|||:||:
Db         61 GGCACCGAGTCGGTGCT 77

The primary references do not teach the linkers claimed.
BONAC Corp. (WO 2015/099187) teach the linkers instantly claimed (see esp. page 30).
The applied reference has a common inventor or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
It would have been obvious to construct the instantly claimed guide RNA functional modules which are well known to direct Cas9 activity, as previously disclosed by Charpentier, Bikard, Berger, Davis, Kohichi and May.   What’s more, it would have been obvious to provide the instantly claimed linkers, as they were previously disclosed by BONAC Corp. (WO 2015/099187).
For these reasons, the instant invention would have been obvious to one of ordinary skill at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
2-1-22
/JANE J ZARA/Primary Examiner, Art Unit 1635